Citation Nr: 1202637	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating (evaluation) in excess of 10 percent for constrictive bronchiolitis on a schedular and extraschedular basis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for bronchiolitis, initially evaluating the disability as noncompensable (0 percent).  

The Veteran testified before the RO's Decision Review Officer (DRO) in November 2008.  A transcript of that hearing is of record.

In November 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the RO (i.e. Travel Board hearing).  A transcript has been procured and is of record. 

In November 2010, after the certification of this appeal to the Board, the Veteran submitted additional evidence with a written waiver of RO review.  

In a February 2011 decision, the Board denied an initial rating higher than 10 percent for a service-connected left knee anterior cruciate ligament repair and granted a 10 percent separate disability rating for scars of the left knee.  As the record reflects that the Veteran has not filed any further appeal of these issues, they are no longer in appellate status and are not before the Board.  

In addition, in February 2011, the Board also remanded the claim for a higher (compensable) rating for constrictive bronchiolitis.  The record indicates that the AMC complied with the Board's requests, including the provision of a March 2011 VA pulmonary examination to determine, as far as can be readily ascertained, the severity and symptomatology of the service-connected constrictive bronchiolitis.  Following the March 2011 VA pulmonary examination, the AMC issued an August 2011 rating decision, evaluating the constrictive bronchiolitis disability as 10 percent disabling for the entire initial rating period.  As the AMC complied with the February 2011 Remand directives regarding the evaluation of the Veteran's constrictive bronchiolitis, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The initial rating appeal on a schedular basis is addressed in this Board decision The remaining question of a higher initial rating for constrictive bronchiolitis on an extraschedular basis will be addressed in the remand portion of this decision.  The Board has restyled the issue on the title page to reflect both schedular and extraschedular bases that the evidence has raised as part of the initial rating on appeal.  Such bifurcation of a claim generally is within the VA Secretary's discretion, which in this case involves bifurcation of schedular rating for constrictive bronchiolitis and extraschedular rating for constrictive bronchiolitis.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that bifurcation of a claim generally is within VA's discretion).  The Veteran is not prejudiced by the Board's adjudication of the initial rating appeal as two issues on appeal because any final decision of the Board is appealable to the Court.  Tyrues, 23 Vet. App. at 178 (overruling Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) to the extent that "the Court retains its discretion to determine at the threshold that a claim or theory denied by the Board in any such decision or portion of a decision on review is so inextricably intertwined with matters still pending before VA that it should be remanded to VA to await development or disposition of a claim or theory not yet finally decided by VA"). 

The issue of a higher initial rating for constrictive bronchiolitis on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial appeal rating period under appeal, on pulmonary function testing, the Veteran's service-connected constrictive bronchiolitis has not been manifested by Forced Expiratory Volume in one second (FEV-1) of 56- to 70 percent predicted, FEV-1/Forced Vital Capacity (FVC) ratio of 56 to 70 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56- to 65 percent predicted.


CONCLUSION OF LAW

For entire initial rating period under appeal, the criteria for a higher initial rating in excess of 10 percent for constrictive bronchiolitis on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6699-6600 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a VCAA notice letter sent in August 2007 satisfied the provisions of
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  Moreover, the Veteran's appeal for a higher initial rating for bronchiolitis arises from a disagreement with the initial rating following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records to assist with the claim.  Also, as will be detailed following, VA provided the Veteran with VA pulmonary examinations in September 2007 and March 2011, respectively.  As the Board finds that the respective VA pulmonary examination reports contained specific findings regarding the severity of the Veteran's pulmonary disorder to the best extent practicable, the examinations are as adequate as can be performed for VA schedular purposes, and there is no duty to provide an additional PFT examination before making a determination on a schedular basis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture on a schedular basis, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bronchiolitis, though he is not competent to assert specific pulmonary function test results (FEV/FVC/ratios/DLCO).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of bronchiolitis merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  However, the Board is also obligated to review and weigh the credibility of the lay evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has considered all evidence of record as it bears on the question of a higher initial rating for bronchiolitis.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal for a higher initial rating (schedular).

Initial Schedular Rating for Constrictive Bronchiolitis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

The Veteran's constrictive bronchiolitis has been evaluated by analogy to bronchitis under 38 C.F.R. § 4.97, Diagnostic Code 6699-6600.  Under Diagnostic Code 6600, when a pulmonary function test shows FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted, a 10 percent rating is warranted.  FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating.  38 C.F.R. § 4.97.

The Veteran contends that a higher initial rating in excess of 10 percent is warranted for his constrictive bronchiolitis.  The Veteran essentially contends that his constrictive bronchiolitis restricts his ability to perform physical activity.  While the Board acknowledges that the Veteran's service-connected bronchiolitis does restrict physical activities, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for a higher initial rating in excess of 10 percent for constrictive bronchiolitis under Diagnostic Coded 6699-6600 on a schedular basis.  Specifically, for the entire initial appeal rating period under appeal, the Veteran's service-connected constrictive bronchiolitis has not been manifested by FEV-1 of 56- to 70 percent predicted, FEV-1/FVC ratio of 56 to 70 percent predicted, and DLCO (SB) of 56- to 65 percent predicted, as required for a 30 percent rating on a schedular basis under Diagnostic Code 6699-6600.  38 C.F.R. § 4.97.

Having reviewed the evidence of record, the Board notes that the worse PFT results were included in the most recent March 2011 VA pulmonary examination report.  In this report, the VA examiner found that the Veteran's service-connected constrictive bronchiolitis had been manifested by FEV-1 of 97.3 percent predicted, FEV-1/ FVC ratio of 80 percent predicted, and DLCO (SB) of 81.1 percent predicted.  Therefore, for the entire initial rating period under appeal, the Veteran's PFT results do not more nearly approximate the results required for the next higher 30 percent schedular rating under Diagnostic Code 6699-6600.  Id.  

Because the preponderance of the evidence is against a higher initial schedular rating in excess of 10 percent for the service-connected bronchiolitis for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application for this aspect of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A higher initial rating in excess of 10 percent for constrictive bronchiolitis on a schedular basis is denied.      


REMAND

Extraschedular Rating Referral

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for constrictive bronchiolitis.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Reviewing the evidence of record, in a September 2007 VA medical examination report, the Veteran reported experiencing shortness of breath both at rest and with exertion, which severely limited his physical activity.  He stated that the symptoms were continual.  Upon examination, pulmonary function test (PFT) results were normal.  The September 2007 VA examiner found no cor pulmonale, right ventricular hypertrophy or chronic respiratory failure with carbon dioxide retention.

In a November 2008 letter, Dr. Robert Miller, M.D., indicated that the Veteran was one of 33 service members he was studying at Vanderbilt for unexplained shortness of breath.  He stated that most of these service members had been diagnosed with constrictive bronchiolitis, like the Veteran.  He indicated that the Veteran's pulmonary function tests did not reflect the severity of the Veteran's disease or exercise limitation.  He noted that the service members he had studied often had severe constrictive bronchiolitis while having normal chest X-rays, chest CT scans, and pulmonary function tests.  He stated that, while the Veteran would be comfortable at rest and with day-to-day activities, he would experience severe shortness of breath with climbing stairs and vigorous exercise, such as running.  
Dr. Miller opined that the condition was permanent, would not improve over time, and could not be treated by therapy.  In October 2010, Dr. Miller wrote an additional letter, repeating much of the information contained in his November 2008 letter.   

In a February 2009 VA medical examination report, the February 2009 VA examiner, having interviewed the Veteran and performed necessary testing, diagnosed constrictive bronchiolitis.  When asked to comment on whether he agreed with Dr. Miller's assertions, indicating that pulmonary function testing and chest imaging did not adequately reflect the severity of the Veteran's underlying pulmonary disability, the February 2009 VA examiner stated that he could not comment with any reasonable degree of expertise.  The February 2009 VA examiner explained that the Veteran's respiratory disability was rare and outside the scope of both the February 2009 VA examiner's specialty of internal medicine and clinical experience.  Yet, the February 2009 VA examiner reported that the Veteran's constrictive bronchiolitis would have severe effects on activities of daily living such as chores and shopping.  Moreover, the VA examiner also found that the disability would prevent exercise and sports; and have a moderate effect on recreation and travelling.

In the March 2011 VA pulmonary examination report, the March 2011 VA examiner noted the medical history, indicating that the Veteran's disability would cause near-constant fits of coughing on mild exertion.  Having examined the Veteran, the VA examiner wrote that it would seem that the Veteran's bronchioles only constricted during states of hyper oxygen need.  The VA examiner noted that the Veteran contended that his respiratory difficulties would appear upon exertion.  The VA examiner indicated that the pulmonary function tests (PFTs) are usually done at rest.  The VA examiner noted that the Veteran was incapable of exercise and other physical activities due to shortness of breath.  

The March 2011 VA examiner opined that the pulmonary function tests were inadequate to determine the current severity of the Veteran's constrictive bronchiolitis.  The VA examiner opined that were a true assessment of the Veteran's condition to be attempted, PFTs would have to be performed after a trigger event; however, the VA examiner noted that such testing would not be ethical or even practical.  The inadequacy of PFTs in evaluating the severity of the Veteran's constrictive bronchiolitis is the basis for consideration of a higher initial rating for constrictive bronchiolitis on an extraschedular basis.  

As the schedular criteria for the Veteran's disability of constrictive bronchiolitis (by analogy to rating for bronchitis) are based on PFTs, and the medical evidence of record indicates that PFTs are inadequate in determining the severity of the Veteran's constrictive bronchiolitis, the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology.  The Board notes that the disability has not affected the Veteran's employment, due to the fact that the Veteran is a project manager and, therefore, does not have to greatly exert himself at work physically.  Moreover, the Veteran's disability has not caused periods of hospitalization.  

Yet, the Board notes that disability greatly limits physical functioning to the point where it must be considered at all times.  There is some evidence that the Veteran cannot exercise and cannot physically exert himself without causing breathing difficulties.  Even in an office setting, the Veteran has reported that he sometimes has to stop himself lest he actually experience overexertion.  This is not a case where the schedular criteria by itself contemplates the Veteran's level of impairment.  In this case, there apparently is no test that can adequately reflect the severity of the functional impairment of limiting the ability to physically exert oneself.  

For these reasons, the Board finds that the Veteran's exceptional disability picture exhibits other related factors outside the governing norms and that extraschedular consideration is warranted under 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 111.  As extraschedular consideration is inherently part of the initial rating appeal, the Board has jurisdiction over the issue of whether extraschedular ratings are warranted as well.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  The authority to initially consider and assign extraschedular ratings has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board, in the first instance.  For this reason, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. 
§§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96.  In this case, the Board finds that the Veteran's disability picture is of a nature such that referral to the Director, Compensation and Pension Service for consideration of an extraschedular rating for constrictive bronchiolitis is warranted.  See 38 C.F.R. § 3.321(b)(1).  

Accordingly, the issue of initial rating for bronchiolitis on a extraschedular basis is REMANDED for the following action:

1.  After undertaking any other development deemed necessary, the AMC/RO should forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b).

2.  After undertaking any additional development deemed appropriate, and giving the Veteran the opportunity to supplement the record, and after adjudication of the issue of entitlement to a higher initial rating for constrictive bronchiolitis on an extraschedular basis, if the benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter (extraschedular rating) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


